Citation Nr: 1449849	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to November 1963.  He died in July 2009 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C. § 1318.  Thereafter, the appellant further clarified her theories of entitlement, in a statement of the case (SOC) issued in April 2012, where the issues on appeal were listed as service connection for the cause of the Veteran's death and service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.  Although the most recent supplemental statement of the case (SSOC) issued in May 2014 listed the only issue on appeal as entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151, the Board notes that in her substantive appeal (VA Form 9) received in May 2012, the appellant indicated she wished to continue her appeal for both issues, as set forth on the first page of this decision.

Finally, the Board notes that the appellant submitted a letter in May 2014, which is basically duplicative of his prior contentions.  Therefore, the Board need not remand to the agency of original jurisdiction (AOJ) for initial consideration of this letter.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. The Veteran died in July 2009.  The cause of death listed on his death certificate was myelodysplastic syndrome.
 
2. At the time of the Veteran's death, service connection had been established for bilateral hearing loss, rated as 100 percent disabling, effective from December 4, 2006, and tinnitus, rated as 10 percent disabling, effective from March 25, 2002. 

3. The disabilities for which service connection was in effect during the Veteran's lifetime did not cause or worsen his myelodysplastic syndrome, nor did they otherwise play a material causal role in the Veteran's death. 

4. The Veteran's fatal myelodysplastic syndrome was not present during service or for many years afterward, and was not etiologically related to his military service.

5. The competent evidence is against a finding that the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical care or medical care by a VA contracted facility in furnishing hospital care; or an event which is not reasonably foreseeable.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.311, 3.312 (2013).

2. The criteria for entitlement to DIC pursuant to 38 U.S.C.A § 1151, for the cause of the Veteran's death, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that the burden of proving harmful error rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the appellant in January 2010 and June 2010 that fully addressed the notice elements in this matter.  These letters informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  In these letters she was also notified of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, she has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the appellant.  

Also, VA has satisfied its duty to assist the appellant in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, to include records of his terminal hospitalization in July 2009.  The Board finds that the VA report and opinion dated in May 2014 is adequate as it included a review of the claims folder and an opinion was provided that was supported in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the appellant  relative to her claim has been obtained and associated with the claims folder, and that she has not identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.  The Board concludes that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  
	
II. Factual Background

A death certificate shows that the Veteran died on July [redacted], 2009, while an inpatient at James H. Quillen VA Medical Center (VAMC) in Mountain Home, Tennessee.  The immediate cause of death was listed as myelodysplastic syndrome.  

VA treatment records from the Mountain Home VAMC show that on July 5, 2009, the Veteran was seen in the emergency room (ER) for a complaint of right ankle pain after falling out of bed during a nightmare three nights prior.  He also reported that he had been receiving chemotherapy for myelodysplastic syndrome (MDS) for the past week and was told that if he had a temperature of 100 he needed to come to the ER.  His temperature in triage was 100.3 and he felt fatigued and dizzy.  It was noted that he had a history remarkable for MDS and that he was being admitted for low grade fever, sore throat, and right foot trauma/pain.   The admitting diagnoses included neutropenic fever and anemia, but it was noted that the etiology of the fever was unclear, possibly pancytopenia or neutropenia.  Several cultures were ordered and antibiotics were to be tailored accordingly.  

On July 6th, it was noted that "cultures were negative to date", and the plan was for a PICC line to be placed for home IV antibiotics and the Veteran was to be discharged in two days with home healthcare (HH).  On July 8th, it was noted that he was in neutropenic isolation and there were mats on the floor.  There is a notation that he continued to have right calf pain with some swelling, and DVT was ruled out, and there was also a notation of resolving right foot cellulitis.  On July 9th, the Veteran spiked a new fever, and still had neutropenia and pancytopenia, secondary to chemotherapy, and it was recommended he stay in the hospital until his platelets went up.  He started to complain of left leg pain, and the assessment was left lower extremity cellulitis versus muscle inflammation, as DVT had been ruled out.  

Further, on July 11, 2009, it was noted that the Veteran was having multiple bouts of diarrhea and had been given three bottles of contrast solution for CT scans.  His fever was noted to be secondary to the platelet transfusion the night before.  A CT scan revealed no infection in the right lower extremity.  He continued to have fever and chills, however blood cultures and MSRA were negative.  The differential diagnosis included an infectious process as the Veteran was neutropenic, had a transfusion induced fever and a fever induced by Neupogen and a clot (DVT or PE).  Thereafter, the Veteran started to develop shortness of breath and chest pain, and a chest x-ray showed worsening lung infiltrates.  On July 13th, his prognosis was assessed as poor, as he was pancytopenic, febrile, and had a probable transfusion-related reaction versus overload versus less likely TRALI (transfusion-related acute lung injury) after given platelets.  He was transferred to the ICU, and found to be in acute respiratory failure with bilateral pneumonia.  The assessment was evolving hospital acquired pneumonia, and there was a notation that he had a risk for infection related to his central line/PICC.  He was subsequently intubated.  

On July 15, 2009, the assessment was acute respiratory failure due to pneumonia with ARDS in immunocompromised patient, with a differential diagnosis of infection septic emboli.  On July 19th, it was noted that the source of the infections was unclear.  On July 24th, he was extubated and his fevers were resolving with likely underlying etiologies of right lower lobe pneumonia, CONS bacteremia, drug reaction to Neopogen or Vancomycin, or secondary to blood transfusion.  His acute respiratory failure and calf cellulitis were resolving, but he had developed abdominal pain and his thrombocytopenia and anemia had not responded to treatment.  On July 27th, it was noted that the Veteran had required frequent transfusions, the need for which had greatly increased, but that the doctors were not seeing any effective benefit, and although he was due for a cycle of treatment that day, he was clinically not in shape to receive this and there was no other therapy to offer him.  The Veteran continued to decline and expired on July [redacted], 2009. 

In a statement dated in February 2010, the appellant contended that the Veteran was service connected for bilateral hearing loss and tinnitus which caused him to suffer from loss of balance,  She further contended that on the morning of July 2, 2009, the Veteran had a PTSD nightmare where he got up fighting, lost his balance, fell out of bed, and injured his right foot.  She claimed that by July 5th, his right foot injury was so bruised and swollen they went to the ER after which he was admitted in the early morning hours of July 6th.  She claimed that  the Veteran's right foot and leg became infected, he developed a lung infection, was placed on a ventilator, came off, stayed in intensive care, and passed away on July [redacted]th.  She contended that the right foot injury, which resulted from a PTSD nightmare and loss of balance due to bilateral hearing loss with tinnitus, was the beginning of the end for her husband.  She also indicated that the Veteran's attending physician kept telling them he wanted to get the Veteran out of the VAMC and back home because there was such a high risk of picking up an infection at the hospital and that MRSA, staph, and blood born infections were very high at the VAMC.  

In a statement dated in May 2010, the appellant reiterated that her husband's treating physician at the hospital was very concerned he would be at high risk of contracting a blood borne infection, staph, or MRSA, at the VAMC.  She indicated that this is most likely what ended up happening, and that although one assumes the risk of infection when they go to the hospital and receive care, she felt her husband's hearing loss and tinnitus were part of the reason he injured his right foot, and that the infection got into his right foot and spread to his leg, and then he died.  

In a statement dated in February 2011, the appellant contended that the Mount Home VAMC employees were negligent in that they did not properly clean the Veteran, or his bedding, or the mats on the floor when he had a severe bout of diarrhea after ingesting contrast dye for a test.  She claimed that he was not showered and was quite unclean, and that after that he developed a lung infection and had to be placed on a ventilator.  She also indicated that the Veteran's leg became infected and although he walked into the hospital, it became so painful he could not walk on it.  She felt that VA employees did not give her husband proper care and that they deviated from the standard of care.  

In May 2014, a VA physician specializing in internal medicine was asked to review the record and render an opinion.  In the report, the VA physician noted that this was a cause of death claim in which the surviving spouse was contending that failure to maintain sanitary conditions and negligence in properly attending to the Veteran led to an infection which led to his death.  The VA physician noted review of the claims folder, to include the terminal hospital records and the surviving spouse's contentions.  The VA physician then opined that in furnishing the hospital care, medical or surgical treatment or examination there was no carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or any event not reasonably foreseeable, on the part of VA, that contributed to or resulted in the injury, illness, or death being claimed.  For rationale, the VA physician indicated that the Veteran presented to hospital with a leg injury after a fall, that at the time of presentation and admission the Veteran was febrile and neutropenic, and that he went on to develop complications during his hospitalization including persistent fever, pancytopenia, respiratory failure, and acute kidney injury.  The VA physician further indicated that the Veteran already had evidence of an infectious process at admission because he had a fever, and that his underlying MDS made him immunocompromised which would make fighting off infection very difficult.

III. Analysis

1. Service Connection for Cause of Death

The appellant contends that the Veteran's death was related to his service connected hearing loss and tinnitus.  She contends that the Veteran's service connected bilateral hearing loss and tinnitus impaired his balance, and caused an incident where the Veteran woke up from a nightmare, lost his balance, fell, and injured his foot.  She claimed he subsequently developed an infection in that foot and that this contributed or caused his death. 

To prevail on the issue of entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred or aggravated by service caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

Having reviewed the complete evidence of record, the Board concludes that the preponderance of the evidence of record fails to support the appellant's contention that the Veteran's death was related to the service connected bilateral hearing loss and tinnitus, or otherwise to active service.  In that regard, the record reflects that the Veteran developed myelodysplastic syndrome many years after active service, and the appellant has not alleged, nor does the medical evidence of record show, that his myelodysplastic syndrome developed in service or was otherwise related to service.  

Further, in looking at the appellant's theory of entitlement, the Board finds that there are essentially two parts - (1) whether hearing loss and tinnitus caused the Veteran to lose his balance and fall, thus injuring his foot and (2) whether his foot injury led to his cause of death.  The immediate cause of the Veteran's death is not in dispute as a death certificate shows he died due to myelodysplastic syndrome.  Moreover, the appellant is competent to report that the Veteran woke up from a nightmare, fell out of bed, and hurt his right foot, and the Board accepts her contentions in this regard as true.  

What is in dispute is both (1) a factual matter:  whether the Veteran fell out of bed because he lost his balance due to his service-connected hearing loss and tinnitus, thus injuring his right foot and (2) a medical matter:  whether the foot injury caused or contributed to the Veteran's death.  A doctor's medical opinion is insufficient to resolve the question of fact.  Moreover, the veteran has failed to submit, and the Board is unable to obtain (short of finding a physician who witnessed the accident) persuasive and competent evidence linking a right foot injury to the service-connected bilateral hearing loss.  The competent evidence of record is against a finding that the Veteran's right foot injury caused or contributed to this death.  In that regard, in May 2014, a VA examiner reviewed the claims folder and opined that although the Veteran presented to the hospital with a leg injury after a fall, at the time of presentation and admission he was febrile and neutropenic, already had evidence of an infectious process, his underlying MDS made him immunocompromised, which made fighting off infection difficult, and he went on to develop complications during his hospitalization.  The Board finds the VA examiner's opinion of 2014 to be the only probative and persuasive opinion on the issue of whether the Veteran's right foot/leg injury was the cause or a contributory cause of his death.  Also, the appellant has not submitted competent medical evidence to the contrary. 

With regard to the appellant's claim that the Veteran's PTSD caused his nightmare, the Board notes that the Veteran was not service-connected for PTSD during his lifetime, and did not have a claim for PTSD pending at his death.  Rather, in October 2007 a Board decision denied service connection for PTSD and that decision was not appealed. Thus, even if his PTSD caused his fall, it would not support her claim of entitlement to cause of death.

The Board has given careful consideration to the statements of the appellant regarding the cause of her husband's death.  Certainly, the appellant is competent to offer evidence as to facts within her knowledge, such as observable symptoms related to any of the Veteran's medical conditions prior to his death.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board recognizes that the appellant has sincerely contended that the Veteran's cause of death was related to the Veteran's service-connected conditions, however, although the appellant may attest to the Veteran's symptomatology, as a layperson without medical training or experience, she is not competent to provide an opinion on complex medical issues, such as whether the Veteran's hearing loss and tinnitus caused him to lose his balance, fall, and injure his right foot, and more significantly, whether this fall caused or contributed to his death.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Thus, this is not a case in which the lay opinions of the appellant may serve to establish any association between the Veteran's death and service.

Therefore, as the claims folder contains no competent medical evidence or opinion relating the Veteran's death directly or indirectly to his active duty service or his service-connected disabilities, the Board finds that service connection for the cause of the Veteran's death is not warranted.  The benefit-of-the-doubt doctrine is not for application and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. DIC benefits under 38 U.S.C.A. § 1151

The appellant is also seeking entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151.  She basically contends that VA hospital staff were negligent in that they did not properly clean the Veteran, his bedding, or the mats on the floor when he had a severe bout of diarrhea after ingesting contrast dye, and that VA employees did not give her husband proper care and that they deviated from the standard of care.  

Compensation is authorized for a disability or death caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by a VA employee or facility where the proximate cause of the additional disability was VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseeable event.  38 U.S.C.A. § 1151.  

Further, under 38 U.S.C. 1151(a), claims for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361.  

To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that he/she has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

As noted above, VA treatment records reflect that the Veteran was hospitalized in July 2009 for low grade fever, sore throat, and right foot trauma/pain.  It was noted that he had a history remarkable for myelodysplastic syndrome and the admitting diagnoses included neutropenic fever and anemic, but it was noted that the etiology of the fever was unclear, possibly pancytopenia or neutropenia.  His death certificate reflects that he died in July 2009, while hospitalized, due to myelodysplastic syndrome.  

A VA opinion was obtained in May 2014, in which the VA examiner noted the appellant's contentions that failure to maintain sanitary conditions and negligence in properly attending to the Veteran led to an infection which led to his death.  After reviewing the record, the VA physician opined that in furnishing the hospital care, medical or surgical treatment or examination there was no carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or any event not reasonably foreseeable, on the part of VA, that contributed to or resulted in the injury, illness, or death being claimed.  Further, the VA physician provided supporting rationale, including that at the time of admission the Veteran was febrile and neutropenic and went on to develop complications during his hospitalization including persistent fever, pancytopenia, respiratory failure, and acute kidney injury.  There are no competent medical opinions to the contrary.  

The Board concludes that the competent and most probative evidence of record fails to show that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault related to his hospitalization in July 2009, nor is there competent evidence of record showing that the standard of care provided by VA during the Veteran's hospitalization in July 2009 was careless or negligent, or below the proper standard of care.  Therefore, the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for DIC, as a result of VA treatment, must be denied.

The Board acknowledges the appellant's lay statements regarding the care her husband received as well as the attending physician's concerns that the Veteran would be at high risk of contracting a blood borne infection, staph, or MRSA.  The Board notes that the Veteran was negative for MRSA while hospitalized, and nothing in the hospital records indicates the presence of a staph infection.  Nonetheless, with regard to the appellant's contentions as to the alleged negligence of the VAMC, while the appellant's lay evidence is competent to establish observable symptomatology, the appellant is not competent to determine the likely medical consequences of specific hospital care for an immunocompromised patient.  As a layperson without the appropriate medical knowledge or expertise, the appellant is not competent to provide a probative opinion on the matter of whether VA's actions violated the standard of care and thus, whether VA was at fault.  See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

The Board concludes that the preponderance of the evidence is against the appellant's claim for DIC compensation pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death, and the appeal must therefore be denied.  See Gilbert v. Derwinski, supra.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC compensation pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


